Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “initial state” must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities: in lines 14 and 18 of claim 18, “the set of real vessel shape models” should be “the set of real vessel shape models”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation “receiving a flow profile corresponding to the target vessel received” is indefinite. It is unclear if the flow profilefclaim 11 is received from a real target vessel or a model of the target vessel. For the purpose of advancing prosecution, the examiner assumes the flow profile is received from a model of the target vessel. 
The term “relatively last” in claims 4-5 and 12 is a relative term which renders the claims indefinite. The term “relatively last” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitations “last generated current hidden state” in pg. 92, line 2-3 of claim 4, “last current hidden state” in line 8 of claim 5, “last deduction layer” in line 9, 11, and 13 of claim 5, “last previous hidden state” of line 12 of claim 5, and “last generated current hidden state” in line 1 of claim 12 are indefinite. 
For claim 5, the limitation “generating a first current hidden state in a first deduction layer of the AI unit, based on the inputs provided at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration” is indefinite. It is unclear if the “first” current hidden state is the first (sequential) current hidden state in the first deduction layer, or if the “first” current hidden state is used to differentiate between the current hidden state of the first deduction layer and the current hidden state of the relatively last deduction layer. For the purpose of advancing prosecution, the examiner assumes the “first” current hidden state is used to differentiate between the current hidden state of the first deduction layer and the current hidden state of the relatively last deduction layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passerini et al. (WO 2016075331 A2, published May 19, 2016), from IDS, hereinafter referred to as Passerini.
Regarding claim 1, Passerini teaches a method of predicting hemodynamic parameters for a target vessel, comprising: 
receiving a vessel shape model of the target vessel (Fig. 1; see pg. 8, para. 0026 – “At step 108, geometric features of the synthetic coronary arterial trees are extracted.”); 
receiving a flow profile corresponding to the target vessel received (Fig. 1; see para. 0025 – “At step 106, hemodynamic diagnostic indices are calculated for the synthetic coronary arterial trees from the blood flow simulations. In an advantageous embodiment, fractional flow reserve (FFR) can be calculated for multiple sampling points along the coronary artery centerline in each of the synthetic coronary arterial trees.” Where the flow profile is the fractional flow reserve (hemodynamic diagnostic indices, such as FFR, from blood flow simulations) of the vessel); and 
predicting at least one hemodynamic parameter based on the vessel shape model received and the flow profile received, via an Artificial Intelligence (AI) unit (Fig. 1, predicting hemodynamic parameter (hemodynamic diagnostic indices, step 110) based on vessel shape model (geometric features of synthetic coronary arterial trees, step 108) and flow profile (hemodynamic diagnostic indices, such as FFR, from blood flow simulations, step 106) received via an AI unit (machine learning method as the AI unit, step 110)). 
Furthermore, regarding claim 2, Passerini further teaches wherein in the predicting of the at least one hemodynamic parameter includes predicting at least one vessel shape point of the vessel shape model received (Fig. 1; see para. 0026 – “At step 108, geometric features of the synthetic coronary arterial trees are extracted…A centerline tree is constructed for each given synthetic coronary arterial tree.” Where the vessel shape point is the centerline tree of the vessel). 
Furthermore, regarding claim 6, Passerini further teaches wherein the vessel shape model includes a centreline along a main direction of the target vessel and wherein each consecutive vessel shape point includes a consecutive centreline point on a centreline and a radius of the target vessel at a respective centreline point (see pg. 10, para. 0029 – “where r(x) is the radius of the coronary artery segment and x is a position along the centerline of the coronary artery segment. In a possible implementation, the operator f1 can calculate an average value of healthy radiuses along the entire length of the segment or a part of the segment.”).
Furthermore, regarding claim 9, Passerini further teaches wherein at least one of the vessel shape model and the flow profile is derived from an image dataset (from Fig. 1, “extract patient-specific coronary arterial tree geometry from medical image data” at step 124). 
Furthermore, regarding claim 16, Passerini further teaches a non-transitory computer-readable medium storing a program which, when the program is executed by a computer, cause the computer to carry out the method of claim 1 (see para. 0056 – “…the steps of the methods of FIGS. 1, 2, and 8 may be defined by the computer program instructions stored in the memory 910 and/or storage 912 and controlled by the processor 904 executing the computer program instructions.”; see claim 29 - “A non-transitory computer readable medium storing computer program instructions for determining a hemodynamic index for one or more locations of interest in coronary arteries of a patient…”). 

Regarding claim 17, Passerini teaches computer-implemented method of training an Artificial Intelligence (AI) unit, comprising: 
receiving an input training dataset including training vessel shape models and corresponding training flow profiles (Fig. 1, “train data-driven surrogate model to predict hemodynamic diagnostic indices using machine learning method” 110, where machine learning method receives an training dataset input of geometric features of synthetic arterial trees (vessel shape models) and indices from blood flow simulations (flow profile));
receiving an output training dataset corresponding to the training input dataset received including corresponding at least one training hemodynamic parameters (from Fig 1, “train data-driven surrogate model to predict hemodynamic diagnostic indices using machine learning method” step 110, where output training dataset is the hemodynamic diagnostic indices predicted from the machine learning method); and 
training the AI unit to predict at least one hemodynamic parameter of a target vessel with the training vessel shape models and corresponding training flow profiles received and the set of corresponding training outputs received (Fig. 1, where the machine learning model is trained to predict a parameter using vessel shape models (step 108) and flow profiles (step 106) and training outputs (step 110); see para. 0022 – “The training phase 100 is an offline process, in which one or more data driven surrogate models for predicting hemodynamic indices are trained based synthetically generated coronary artery geometries using a machine learning method.”).
Furthermore, regarding claim 18, Passerini further teaches steps of: 
determining a shape variability and a geometric variability (geometric features) of a vessel within a given population by applying a statistical shape analysis (statistical method) on a set of real vessel shape models (medical image data) of the vessel (see para. 0020 – “Embodiments of the present invention utilize a data-driven, statistical method to calculate one or more hemodynamic indices based purely on geometric features extracted from medical image data of a patient.”); 
synthesising at least one synthetic vessel shape model of the vessel based on the shape variability and geometric variability of the vessel (synthetically generated geometries) within the given population determined (see para. 0020 – “…instead of using patient-specific geometries as training data, synthetically generated geometries that are not based on patient-specific data are exclusively used as training data to train data driven surrogate models to predict hemodynamic diagnostic indices.”); 
determining corresponding training flow profiles for at least one of the at least one synthetic vessel shape model (synthetic coronary arterial trees) and the set of real vessel shape models (Fig. 1; see para. 0025 – “At step 106, hemodynamic diagnostic indices are calculated for the synthetic coronary arterial trees from the blood flow simulations. In an advantageous embodiment, fractional flow reserve (FFR) can be calculated for multiple sampling points along the coronary artery centerline in each of the synthetic coronary arterial trees.” Where the flow profile is the fractional flow reserve (hemodynamic diagnostic indices, such as FFR, from blood flow simulations) of the vessel); 
aggregating the input training dataset (Fig. 1, aggregation at “calculate patient-specific hemodynamic diagnostic indices using trained surrogate model” 128) with the set of real vessel shape models (Fig.1, “extract geometric features of patient-specific coronary arterial tree” 126), the at least one synthetic shape model (Fig. 1, “extract geometric features of synthetic coronary arterial trees” 108) and the corresponding training flow profiles (Fig. 1, “calculate hemodynamic diagnostic indices for synthetic coronary arterial trees from blood flow simulations” 106) determined; and 
computing corresponding at least one training hemodynamic parameters of the output training set based on at least one of the set of real vessel shape models and the at least one synthetic vessel shape model, and based on the corresponding flow profiles of the input training dataset (Fig. 1, aggregation at “calculate patient-specific hemodynamic diagnostic indices using trained surrogate model” 128, and “output patient-specific hemodynamic diagnostic indices” 130 as the output of the trained model 128).
Furthermore, regarding claim 19, Passerini further teaches wherein the training hemodynamic parameters of the output training set are computed using Computational Fluid Dynamic (CFD) simulations (Fig. 1; see para. 0024 – “At step 104, blood flow simulations are performed for the synthetic coronary arterial trees. For in silica (computer based) synthetic coronary arterial tree models, computational fluid dynamic (CFD) computations are used to simulate blood flow in the various synthetic coronary arterial trees.”). 
Furthermore, regarding claim 20, Passerini teaches a non-transitory computer-readable medium storing a program which, when the program is executed by a computer, cause the computer to carry out the computer-implemented method of claim 17 (see para. 0056 – “…the steps of the methods of FIGS. 1, 2, and 8 may be defined by the computer program instructions stored in the memory 910 and/or storage 912 and controlled by the processor 904 executing the computer program instructions.”; see claim 29 - “A non-transitory computer readable medium storing computer program instructions for determining a hemodynamic index for one or more locations of interest in coronary arteries of a patient…”).

	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Passerini in view of Zeng (US 20110081057 A1, published April7, 2011), hereinafter referred to as Zeng. 
Regarding claim 3, Passerini teaches all of the elements disclosed in claim 2 above.
Passerini teaches predicting at least one vessel shape point, but does not explicitly teach iteratively executing the predicting for each of at least two consecutive vessel shape points of the vessel shape model received.
Whereas, Zeng, in the same field of endeavor, teaches iteratively executing the predicting for each of at least two consecutive vessel shape points of the vessel shape model received (see para. 0065 – “A point is selected at random, along with its closest neighbor, and a line segment is fit to the pair. The segment is then extended and adjusted by iteratively incorporating nearby seed points. The process of adding line points is continued until no more line points are found in the current neighborhood or until the next candidate has already been added to another line. The process flow of this centerline fitting step is shown in FIG. 11.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified predicting at least one vessel shape point, as disclosed in Passerini, by iteratively executing the predicting for each of at least two consecutive vessel shape points of the vessel shape model received, as disclosed in Zeng. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of stenosis estimation, as taught in Zeng (see para. 0007). 
Furthermore, regarding claim 4, Zeng further teaches wherein the predicting includes: 
providing, to a first input block of the AI unit, one vessel shape point of the vessel shape model (centerline point fitting of the vessel) received at each iteration (see para. 0065 – “A point is selected at random, along with its closest neighbor, and a line segment is fit to the pair. The segment is then extended and adjusted by iteratively incorporating nearby seed points. The process of adding line points is continued until no more line points are found in the current neighborhood or until the next candidate has already been added to another line. The process flow of this centerline fitting step is shown in FIG. 11.”); 
providing, to a second input block of the AI unit, the flow profile received at a first iteration (see para. 0052-0053 – “Some additional parameters such as anatomic or other parameters associated with the particular patient may be input into the signal void subroutine. Such parameters may include, but are not limited to, the blood flow rate…When the signal void subroutine ends, all the extracted characteristics are sent as the input parameters Ii to the percent stenosis calculation subroutine which employs a neural network to generate one or more output Ok.” where flow profile (blood flow rate) is input to the neural network); 
generating at least one current hidden state, in a deduction block of the AI unit, based on the one vessel shape point provided and on the flow profile provided and received at the first iteration, or at least one previous hidden state of the deduction block at any iteration subsequent to the first iteration (see para. 0054 – “The neural network includes a hidden layer with a total of four neurons. In calculating an output Ok the inputs Ii are applied to the input nodes which thereafter supply a copy of the inputs Ii to each of the neurons N in the hidden layer.” Where a hidden state of a deduction (hidden) layer is based on the inputs Ii (centerline fitting and blood flow rate)); and 
determining the at least one hemodynamic parameter in an output block of the AI unit, based at least on a relatively last generated current hidden state of the at least one generated current hidden state (see para. 0054 – “The neural network includes a hidden layer with a total of four neurons. In calculating an output Ok the inputs Ii are applied to the input nodes which thereafter supply a copy of the inputs Ii to each of the neurons N in the hidden layer.” Where the output Ok is based on the hidden state of a deduction (hidden) layer). 
The motivation for claim 4 was shown previously in claim 3.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Passerini in view of Zeng, as applied to claim 4 above, and in further view of J. Fan et al., “A Selective Overview of Deep Learning”, pp 1-37, April 2019, hereinafter referred to as Fan. 
Regarding claim 5, Passerini in view of Zeng teaches all of the elements disclosed in claim 4 above. 
Passerini in view of Zeng teaches generating a current hidden state in a first deduction layer of the AI unit, based on the one vessel shape point provided and based on the flow profile provided at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration, but Passerini in view of Zeng does not explicitly teach wherein the generating comprises: 
generating a first current hidden state in a first deduction layer of the AI unit, based on the inputs provided at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration; and 
generating the relatively last current hidden state in a relatively last deduction layer of the AI unit, based on the current hidden state of the previous deduction layer and on either an initial state of the relatively last deduction layer or a provided relatively last previous hidden state of the relatively last deduction layer.
Whereas, Fan, in an analogous field of endeavor, teaches:
generating a first current hidden state (Figure 9, current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) in a first deduction layer (Fig. 9, where the first deduction layer is the lower level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) of the AI unit (Fig. 9, vanilla RNN), 
based on the inputs provided at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration (Figure 9, a first current hidden state of the first deduction (hidden) layer is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            , so the first previous hidden state of the first deduction layer at an iteration subsequent to the first iteration is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            , which is an input to the first current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ), and 
generating the relatively last current hidden state (Fig. 9, current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                            ) in a relatively last deduction layer (Fig. 9, where the relatively last deduction layer is the higher level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                        
                                    
                                
                            )  of the AI unit (Fig. 9, vanilla RNN), 
based on the current hidden state of the previous deduction layer (Fig. 9, an input of relatively last current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                             is the current hidden state of the first (previous, lower level) deduction layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) and 
on either an initial state of the relatively last deduction layer or a provided relatively last previous hidden state of the relatively last deduction layer (Fig. 9, the relatively last previous hidden state of the  last deduction layer is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                        
                                            l
                                        
                                    
                                
                             , which is an input of the relatively last current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                            ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI unit, as disclosed in Passerini in view of Zeng, by generating a first current hidden state in a first deduction layer of the AI unit, based on the inputs provided at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration; and generating the relatively last current hidden state in a relatively last deduction layer of the AI unit, based on the current hidden state of the previous deduction layer and on either an initial state of the relatively last deduction layer or a provided relatively last previous hidden state of the relatively last deduction layer, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to process and recursively update time series data, as taught in Fan (see pg. 11, para. 2). 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Passerini in view of Fan and Buelow et al. (US 20100128940 A1, published May 27, 2010), hereinafter referred to as Buelow. 
Regarding claim 7, Passerini teaches all of the elements disclosed in claim 6 above.
	Passerini teaches a centreline along a main direction of the target vessel and wherein each consecutive vessel shape point, but does not explicitly teach a centreline along a main direction of the target vessel and wherein each consecutive vessel shape point includes one consecutive centreline point on the centreline and a number of surrounding points surrounding each centreline point in a form of a sphere with the respective centreline point in the centre of the respective sphere, wherein the generating includes: 
generating first current hidden states in a first deduction layer of the AI unit, 
based on the provided one vessel shape point including the respective centreline point and the surrounding points surrounding the centreline point and on the provided flow profile at the first iteration or provided first previous hidden states of the first deduction layer at any iteration subsequent to the first iteration; and 
generating the relatively last current hidden states in a relatively last deduction layer of the AI unit,
based on the current hidden states of the previous deduction layer and on either initial states of the relatively last deduction layer or provided last previous hidden states of the relatively last deduction layer, and 
wherein, in the determining, the at least one hemodynamic parameter is determined in the output block of the AI unit based on the relatively last generated current hidden states.
Whereas, Buelow, in the same field of endeavor, teaches a centreline along a main direction of the target vessel and wherein each consecutive vessel shape point includes one consecutive centreline point on the centreline and a number of surrounding points surrounding each centreline point in a form of a sphere with the respective centreline point in the centre of the respective sphere (see para. 0035 – “Given a vessel centerline point, the mean radial derivative of the image data is computed on a sphere centered at the centerline point…The radius of the sphere is varied over a predefined range, wherein the radius at which the mean derivative is minimal is taken as an estimate for the vessel radius.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vessel shape model, as disclosed in Passerini, by having a centreline along a main direction of the target vessel and wherein each consecutive vessel shape point includes one consecutive centreline point on the centreline and a number of surrounding points surrounding each centreline point in a form of a sphere with the respective centreline point in the centre of the respective sphere, as disclosed in Buelow. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the vessel orientation based on the sphere radius of the vessel, as taught in Buelow (see para. 0036). 
Passerini in view of Buelow does not explicitly teach:
generating first current hidden states in a first deduction layer of the AI unit, 
based on the provided one vessel shape point including the respective centreline point and the surrounding points surrounding the centreline point and on the provided flow profile at the first iteration or provided first previous hidden states of the first deduction layer at any iteration subsequent to the first iteration; and 
generating the relatively last current hidden states in a relatively last deduction layer of the AI unit,
based on the current hidden states of the previous deduction layer and on either initial states of the relatively last deduction layer or provided last previous hidden states of the relatively last deduction layer, and 
wherein, in the determining, the at least one hemodynamic parameter is determined in the output block of the AI unit based on the relatively last generated current hidden states.
Whereas, Fan, in an analogous field of endeavor, teaches:
generating a first current hidden state (Figure 9, current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) in a first deduction layer (Fig. 9, where the first deduction layer is the lower level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) of the AI unit (Fig. 9, vanilla RNN), 
based on the provided inputs at the first iteration or provided first previous hidden states of the first deduction layer at any iteration subsequent to the first iteration (Figure 9, a first current hidden state of the first deduction (hidden) layer is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            , so the first previous hidden state of the first deduction layer at an iteration subsequent to the first iteration is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            , which is an input to the first current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ); and 
generating the relatively last current hidden states (Fig. 9, current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                            ) in a relatively last deduction layer (Fig. 9, where the relatively last deduction layer is the higher level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                        
                                    
                                
                            )  of the AI unit (Fig. 9, vanilla RNN),
based on the current hidden states of the previous deduction layer (Fig. 9, an input of relatively last current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                             is the current hidden state of the first (previous, lower level) deduction layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) and 
on either initial states of the relatively last deduction layer or provided last previous hidden states of the relatively last deduction layer (Fig. 9, the relatively last previous hidden state of the last deduction layer is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                        
                                            l
                                        
                                    
                                
                             , which is an input of the relatively last current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                            ), and 
wherein, in the determining, the output is determined in the output block of the AI unit based on the relatively last generated current hidden states (Fig. 9, input to an output node of vanilla RNN is relatively last generated current hidden state                                
                                     
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                            ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI unit, as disclosed in Passerini in view of Buelow, by generating a first current hidden state in a first deduction layer of the AI unit, based on the inputs provided at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration; and generating the relatively last current hidden state in a relatively last deduction layer of the AI unit, based on the current hidden state of the previous deduction layer and on either an initial state of the relatively last deduction layer or a provided relatively last previous hidden state of the relatively last deduction layer, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to process and recursively update time series data, as taught in Fan (see pg. 11, para. 2). 

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Passerini in view of Gao et al. (CN 108992057 A, published December 14, 2018), hereinafter referred to as Gao. 
Regarding claim 8, Passerini teaches all of the elements disclosed in claim 1 above. 
Passerini does not explicitly teach wherein the flow profile includes: an inlet blood flow velocity u in a direction x of a corresponding image dataset; an inlet blood flow velocity v in a direction y of the image dataset orthogonal to the direction x; and an inlet blood flow velocity w in a direction z of the image dataset orthogonal to the directions x and y.
Whereas, Gao, in the same field of endeavor, teaches wherein the flow profile includes: an inlet blood flow velocity u in a direction x of a corresponding image dataset; an inlet blood flow velocity v in a direction y of the image dataset orthogonal to the direction x; and an inlet blood flow velocity w in a direction z of the image dataset orthogonal to the directions x and y (Fig. 4, where x, y, and z axes are orthogonal to each other; see pg. 9, para. 5 – “The x, y, and z directions and the phase information of the ascending aorta and coronary artery entrance to obtain field information of blood flow speed of the ascending aorta coronary artery entrance.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow profile, as disclosed in Passerini, by having the flow profile include an inlet blood flow velocity u in a direction x of a corresponding image dataset; an inlet blood flow velocity v in a direction y of the image dataset orthogonal to the direction x; and an inlet blood flow velocity w in a direction z of the image dataset orthogonal to the directions x and y, as disclosed in Gao. One of ordinary skill in the art would have been motivated to make this modification in order to obtain a three-dimensional model of the blood flow velocity, as taught in Gao (see pg. 9, para. 5). 

	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Passerini in view of Itu et al. (WO 2019025270 A1, published February 7, 2019), from IDS, hereinafter referred to as Itu. 
Regarding claim 10, Passerini teaches an artificial intelligence (AI) system for predicting hemodynamic parameters for a target vessel, comprising: 
receiving a vessel shape model of the target vessel (Fig. 1; see pg. 8, para. 0026 – “At step 108, geometric features of the synthetic coronary arterial trees are extracted.”); 
receiving a corresponding flow profile of the target vessel (Fig. 1; see para. 0025 – “At step 106, hemodynamic diagnostic indices are calculated for the synthetic coronary arterial trees from the blood flow simulations. In an advantageous embodiment, fractional flow reserve (FFR) can be calculated for multiple sampling points along the coronary artery centerline in each of the synthetic coronary arterial trees.” Where the flow profile is the fractional flow reserve (hemodynamic diagnostic indices, such as FFR, from blood flow simulations) of the vessel); and 
an AI unit predicting at least one hemodynamic parameter based on the vessel shape model received and the flow profile received (Fig. 1, predicting hemodynamic parameter (hemodynamic diagnostic indices, step 110) based on vessel shape model (geometric features of synthetic coronary arterial trees, step 108) and flow profile (hemodynamic diagnostic indices, such as FFR, from blood flow simulations, step 106) received via an AI unit (machine learning method as the AI unit, step 110)).
Passerini does not explicitly teach:
a first interface arranged and configured to receive a first input;
a second interface arranged and configured to receive a second input; and
an AI unit communicatively connected to the first interface and communicatively connected to the second interface, arranged and configured to predict at least one output based on the first input received and the second input received. 
Whereas, Itu, in the same field of endeavor, teaches:
a first interface arranged and configured to receive a first input (Fig. 5, first input received at first interface node x1; see pg. 23, para. 0063 – “The input features xi for each centerline point include the vessel radius at the centerline point, the spatial coordinates of the centerline point, and the blood flow rate.”);
a second interface arranged and configured to receive a second input (Fig. 5, second input received at second interface node x2; see pg. 23, para. 0063 – “The input features xi for each centerline point include the vessel radius at the centerline point, the spatial coordinates of the centerline point, and the blood flow rate.”); and
an AI unit communicatively connected to the first interface and communicatively connected to the second interface (Fig. 5, where the AI unit is the plurality of RNN (recurrent neural network) stacks), arranged and configured to predict at least one output based on the first input received and the second input received (Fig. 5, output p1 based on first input x1 received and second input x2 received; see pg. 23, para. 0063 – “he output value Pi is the vFFR value (or other hemodynamic quantity of interest) at the corresponding centerline point.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI unit, as disclosed in Passerini, by having a first interface arranged and configured to receive a first input, a second interface arranged and configured to receive a second input, and an AI unit communicatively connected to the first interface and communicatively connected to the second interface, as disclosed in Itu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the prediction error at any centerline point in both health regions and stenosis regions, as taught in Itu (see para. 0063). 
Furthermore, regarding claim 11, Itu further teaches wherein the AI unit comprises a Recurrent Neural Network (RNN) (see para. 0011 – “…the first trained machine learning model comprises a trained recurrent neural network (RNN)…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI unit, as disclosed in Passerini, by having the AI unit be a recurrent neural network, as disclosed in Itu. One of ordinary skill in the art would have been motivated to make this modification in order to update the internal state of the RNN on the local features input for that centerline point and computing the hemodynamic quantity of interest at that centerline point based on the updated internal state of the RNN, as taught in Itu (see para. 0011). 

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Passerini in view of Itu, as applied to claim 10 above, and in further view of Zeng. 
Regarding claim 12, Passerini in view of Itu teaches all of the elements disclosed in claim 10 above.
Passerini in view of Itu teaches the AI unit receiving the vessel shape model and the flow profile, but does not explicitly teach wherein the AI unit comprises: 
a first input block communicatively connected to the first interface and arranged and configured to get provided one vessel shape point, of the vessel shape model received at each iteration; 
a second input block communicatively connected to the second interface and arranged and configured to get provided the flow profile received at a first iteration;
a deduction block communicatively connected to the first input block and communicatively connected to the second input block and arranged and configured to generate at least one current hidden state based on the one vessel shape point provided and based on the flow profile provided at the first iteration or at least one previous hidden state of the deduction block provided at any iteration subsequent to the first iteration; and
an output block communicatively connected to the deduction block and arranged and configured to determine the at least one hemodynamic parameter based at least on a relatively last generated current hidden state of the at least one generated current hidden state.
Whereas, Zeng, in the same field of endeavor, teaches: 
a first input block communicatively connected to the first interface and arranged and configured to get provided one vessel shape point, of the vessel shape model received at each iteration (centerline point fitting of the vessel) received at each iteration (see para. 0065 – “A point is selected at random, along with its closest neighbor, and a line segment is fit to the pair. The segment is then extended and adjusted by iteratively incorporating nearby seed points. The process of adding line points is continued until no more line points are found in the current neighborhood or until the next candidate has already been added to another line. The process flow of this centerline fitting step is shown in FIG. 11.”); 
a second input block communicatively connected to the second interface and arranged and configured to get provided the flow profile received at a first iteration (see para. 0052-0053 – “Some additional parameters such as anatomic or other parameters associated with the particular patient may be input into the signal void subroutine. Such parameters may include, but are not limited to, the blood flow rate…When the signal void subroutine ends, all the extracted characteristics are sent as the input parameters Ii to the percent stenosis calculation subroutine which employs a neural network to generate one or more output Ok.” where flow profile (blood flow rate) is input to the neural network);
a deduction block communicatively connected to the first input block and communicatively connected to the second input block and arranged and configured to generate at least one current hidden state based on the one vessel shape point provided and based on the flow profile provided at the first iteration or at least one previous hidden state of the deduction block provided at any iteration subsequent to the first iteration (see para. 0054 – “The neural network includes a hidden layer with a total of four neurons. In calculating an output Ok the inputs Ii are applied to the input nodes which thereafter supply a copy of the inputs Ii to each of the neurons N in the hidden layer.” Where a hidden state of a deduction layer is based on the inputs Ii (centerline fitting and blood flow rate)); and 
an output block communicatively connected to the deduction block and arranged and configured to determine the at least one hemodynamic parameter based at least on a relatively last generated current hidden state of the at least one generated current hidden state (see para. 0054 – “The neural network includes a hidden layer with a total of four neurons. In calculating an output Ok the inputs Ii are applied to the input nodes which thereafter supply a copy of the inputs Ii to each of the neurons N in the hidden layer.” Where the output Ok is based on the hidden state of a deduction (hidden) layer).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI unit, as disclosed in Passerini in view of Itu, by having a first input block communicatively connected to the first interface and arranged and configured to get provided one vessel shape point, of the vessel shape model received at each iteration, a second input block communicatively connected to the second interface and arranged and configured to get provided the flow profile received at a first iteration, a deduction block communicatively connected to the first input block and communicatively connected to the second input block and arranged and configured to generate at least one current hidden state based on the one vessel shape point provided and based on the flow profile provided at the first iteration or at least one previous hidden state of the deduction block provided at any iteration subsequent to the first iteration, and an output block communicatively connected to the deduction block and arranged and configured to determine the at least one hemodynamic parameter based at least on a relatively last generated current hidden state of the at least one generated current hidden state, as disclosed in Zeng. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of stenosis estimation, as taught in Zeng (see para. 0007). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Passerini in view of Itu and Zeng, as applied to claim 12 above, and in further view of Fan.
Regarding claim 13, Passerini in view of Itu and Zeng teaches all of the elements disclosed in claim 12 above.
Passerini in view of Itu and Zeng teaches generating a current hidden state in a first deduction layer of the AI unit, based on the one vessel shape point provided and based on the flow profile provided at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration, but Passerini in view of Zeng does not explicitly teach wherein the AI unit further comprises: 
a first deduction layer communicatively connected to the first input block and communicatively connected to the second input block and arranged and configured to generate a first current hidden state based on the one vessel shape point provided and based on the flow profile provided at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration; 
at least one further deduction layer communicatively connected to the first deduction layer and arranged and configured to generate at least one further current hidden state based on the current hidden state of the previous deduction layer and based on an initial state of a memory cell of the at least one further deduction layer at the first iteration or a provided further previous hidden state of the at least one further deduction layer at any iteration subsequent to the first iteration; and 
a last deduction layer communicatively connected to either the first deduction layer or a relatively last of the at least one further deduction layer and arranged and configured to generate the last current hidden state based on the current hidden state of the previous deduction layer and on either an initial state of the memory cell of the relatively last deduction layer at the first iteration or a provided relatively last previous hidden state of the last deduction layer at any iteration subsequent to the first iteration.
Whereas, Fan, in an analogous field of endeavor, teaches:
a first deduction layer (Fig. 9, where the first deduction layer is the lower level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) communicatively connected to the first input block (Fig. 9, where a first input block is an input node connected to the first (lower level) deduction layer) and communicatively connected to the second input block (Fig. 9, where a second input block is an different input node connected to the first (lower level) deduction layer) and arranged and 
configured to generate a first current hidden state (Figure 9, current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) based on the inputs provided at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration (Figure 9, a first current hidden state of the first deduction (hidden) layer is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            , so the first previous hidden state of the first deduction layer at an iteration subsequent to the first iteration is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            , which is an input to the first current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ); 
at least one further deduction layer (Fig. 9, where the one further deduction layer is the higher level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                        
                                    
                                
                            )  communicatively connected to the first deduction layer (Fig. 9, where the higher level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                        
                                    
                                
                             is connected to the first deduction layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) and arranged and 
configured to generate at least one further current hidden state based on the current hidden state of the previous deduction layer (Fig. 9, an input of one further current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                             is the current hidden state of the first (previous, lower level) deduction layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            )  and 
based on an initial state of a memory cell of the at least one further deduction layer at the first iteration or a provided further previous hidden state of the at least one further deduction layer at any iteration subsequent to the first iteration (Fig. 9, the further previous hidden state of the one further deduction layer is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                        
                                            l
                                        
                                    
                                
                             , which is an input of the one further current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                            ); and 
a last deduction layer (Fig. 9, where based on the figure, a last deduction layer can be at a higher level hidden layer than                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                        
                                    
                                
                            , or a highest level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                            ) communicatively connected to either the first deduction layer or a relatively last of the at least one further deduction layer (Fig. 9, where a highest level hidden layer                                 
                                    
                                        
                                             
                                            h
                                        
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                             can be connected to the one further deduction layer                                 
                                    
                                        
                                             
                                            h
                                        
                                        
                                            l
                                        
                                    
                                
                            )  and arranged and 
configured to generate the last current hidden state based on the current hidden state of the previous deduction layer (Fig. 9, where based on the figure, an input of the last current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                             can be the current hidden state of the previous deduction layer (one further current hidden state of the one further deduction layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                             ) and 
on either an initial state of the memory cell of the relatively last deduction layer at the first iteration or a provided relatively last previous hidden state of the last deduction layer at any iteration subsequent to the first iteration (Fig. 9, where based on the figure, the relatively last previous hidden state of the  last deduction layer can be                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                             , which can be an input of the relatively last current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                            ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AI unit, as disclosed in Passerini in view of Itu and Zeng, by a first deduction layer communicatively connected to the first input block and communicatively connected to the second input block and arranged and configured to generate a first current hidden state based on the one vessel shape point provided and based on the flow profile provided at the first iteration or a provided first previous hidden state of the first deduction layer at any iteration subsequent to the first iteration; at least one further deduction layer communicatively connected to the first deduction layer and arranged and configured to generate at least one further current hidden state based on the current hidden state of the previous deduction layer and based on an initial state of a memory cell of the at least one further deduction layer at the first iteration or a provided further previous hidden state of the at least one further deduction layer at any iteration subsequent to the first iteration; and a last deduction layer communicatively connected to either the first deduction layer or a relatively last of the at least one further deduction layer and arranged and configured to generate the last current hidden state based on the current hidden state of the previous deduction layer and on either an initial state of the memory cell of the relatively last deduction layer at the first iteration or a provided relatively last previous hidden state of the last deduction layer at any iteration subsequent to the first iteration, as disclosed in Fan. One of ordinary skill in the art would have been motivated to make this modification in order to process and recursively update time series data, as taught in Fan (see pg. 11, para. 2).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Passerini in view of Itu, Zeng, and Fan, as applied to claim 13 above, and in further view of Buelow. 
	Regarding claim 14, Passerini in view of Itu, Zeng, and Fan teaches all of the elements disclosed in claim 13 above, and 
	Fan further teaches 
wherein the first deduction layer (Fig. 9, where the first deduction layer is the lower level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) is arranged and configured to generate first current hidden states (Figure 9, current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ) 
based on the provided inputs at the first iteration or provided first previous hidden states of the first deduction layer at any iteration subsequent to the first iteration (Figure 9, a first current hidden state of the first deduction (hidden) layer is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            , so the first previous hidden state of the first deduction layer at an iteration subsequent to the first iteration is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            , which is an input to the first current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            ), 
wherein the at least one further deduction layer (Fig. 9, where the one further deduction layer is the higher level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                        
                                    
                                
                            )  is arranged and
configured to generate at least one set of further current hidden states based on the current hidden states of the previous deduction layer (Fig. 9, an input of one further current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                             is the current hidden state of the first (previous, lower level) deduction layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            -
                                            1
                                        
                                    
                                
                            )  and 
based on initial states of memory cells of the at least one further deduction layer at the first iteration or provided further previous hidden states of the at least one further deduction layer at any iteration subsequent to the first iteration (Fig. 9, the further previous hidden state of the one further deduction layer is                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                        
                                            l
                                        
                                    
                                
                             , which is an input of the one further current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                            ), 
wherein the last deduction layer is arranged (Fig. 9, where based on the figure, a last deduction layer can be at a higher level hidden layer than                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                        
                                    
                                
                            , or a highest level hidden layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                            ) and 
configured to generate the last current hidden states based on the current hidden states of the previous deduction layer (Fig. 9, where based on the figure, an input of the last current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                             can be the current hidden state of the previous deduction layer (one further current hidden state of the one further deduction layer                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                        
                                    
                                
                             ) and 
on either initial states of memory cells of the last deduction layer at the first iteration or provided relatively last previous hidden states of the relatively last deduction layer at any iteration subsequent to the first iteration (Fig. 9, where based on the figure, the relatively last previous hidden state of the  last deduction layer can be                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            -
                                            1
                                        
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                             , which can be an input of the relatively last current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                            ), and 
wherein the output block is arranged and configured to determine the output based at least on the relatively last generated current hidden state (Fig. 9, where based on the figure, the output node is based on the last generated current hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                        
                                        
                                            l
                                            +
                                            1
                                        
                                    
                                
                            ).
Passerini in view of Itu, Zeng, and Fan does not explicitly teach wherein the first input block is arranged and configured to get one vessel shape point provided including one consecutive centreline point on a centreline along a main direction of the target vessel and a number of surrounding points surrounding each centreline point in a form of a sphere with each respective centreline point in the centre of each respective sphere at each respective iteration.
Whereas, Buelow, in the same field of endeavor, teaches wherein the first input block is arranged and configured to get one vessel shape point provided including one consecutive centreline point on a centreline along a main direction of the target vessel and a number of surrounding points surrounding each centreline point in a form of a sphere with each respective centreline point in the centre of each respective sphere at each respective iteration (see para. 0035 – “Given a vessel centerline point, the mean radial derivative of the image data is computed on a sphere centered at the centerline point…The radius of the sphere is varied over a predefined range, wherein the radius at which the mean derivative is minimal is taken as an estimate for the vessel radius.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first block, as disclosed in Passerini in view of Itu, Zeng, and Fan, by having a first input block arranged and configured to get one vessel shape point provided including one consecutive centreline point on a centreline along a main direction of the target vessel and a number of surrounding points surrounding each centreline point in a form of a sphere with each respective centreline point in the centre of each respective sphere at each respective iteration, as disclosed in Buelow. One of ordinary skill in the art would have been motivated to make this modification in order to estimate the vessel orientation based on the sphere radius of the vessel, as taught in Buelow (see para. 0036). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Passerini in view of Itu and Zeng, as applied to claim 12 above, and in further view of D. Zhang et al., “Cascade and Parallel Convolutional Recurrent Neural Networks on EEG-based Intention Recognition for Brain Computer Interface,” Thirty-Second AAAI Conference on Artificial Intelligence, Nov. 2017, hereinafter referred to as Zhang. 
Regarding claim 15, Passerini in view of Itu and Zeng teaches all of the elements disclosed in claim 12 above. 
Passerini in view of Itu and Zeng does not explicitly teach wherein the output block comprises:
at least one concatenation layer communicatively connected to the deduction block, and 
an output layer communicatively connected to the last of the at least one concatenation layer and communicatively connected to the deduction block, 
wherein the at least one concatenation layer and the output layer are jointly arranged and configured to determine the output based at least on the at least one generated current hidden state.
Whereas, Zhang, in an analogous field of endeavor, teaches: 
at least one concatenation layer communicatively connected to the deduction block (Fig. 3, where spatial-temporal feature concatenate (concatenation layer) is connected to LSTM (long short-term memory) units (deduction block)); and 
an output layer communicatively connected to the last of the at least one concatenation layer and communicatively connected to the deduction block (Fig. 3, where softmax layer (output layer) is connected to the spatial-temporal feature concatenate (concatenation layer) and LSTM (long short-term memory) units (deduction block)), 
wherein the at least one concatenation layer and the output layer are jointly arranged and configured to determine the output based at least on the at least one generated current hidden state (Fig. 3, where the spatial-temporal feature concatenate (concatenation layer) and softmax layer (output layer) are connected to determine the output (predictions) based on the generated current hidden state (output of LSTM unit hidden state                                 
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            +
                                            S
                                            -
                                            1
                                        
                                        
                                            '
                                        
                                    
                                
                            )).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output block, as disclosed in Passerini in view of Itu and Zeng, by having at least one concatenation layer communicatively connected to the deduction block, and an output layer communicatively connected to the last of the at least one concatenation layer and communicatively connected to the deduction block, wherein the at least one concatenation layer and the output layer are jointly arranged and configured to determine the output based at least on the at least one generated current hidden state, as disclosed in Zhang.  One of ordinary skill in the art would have been motivated to make this modification in order to not use pooling operations and keep all of the information for data analysis, as taught in Zhang (see pg. 6, col. 1, para. 3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Y. Wang et al., “Generalized Recurrent Neural Network accommodating Dynamic Causal Modelling for functional MRI analysis,” Neuroimage, vol. 178, pp. 1-59, Sep. 2018 discloses updating parameters in the recurrent neural network iteratively for functional MRI (Fig. 2). 
R. Bates et al., “Extracting 3D Vascular Structures from Microscopy Images using Convolutional Recurrent Networks,” arXiv, pp. 1-8, May 2017 discloses extracting centerlines of blood vessels in images using hybrid convolutional-recurrent neural networks to remove the subjectivity in the skeletonization vessel process. 
Han et al. (US 20190188510 A1, published June 20, 2019 with a priority date of October 31, 2018) discloses neural network with a plurality of hidden layers, where each hidden layer generates respective outputs that are then input to the next hidden layer, and the output layer then generates an output of the neural network based on a signal received from final hidden layer. During training the parameters (hidden state) of the hidden layers are repeatedly adjusted or changed based on training input of training data received via the input layer. 
Pack et al. (US 20200160509 A1, published May 21, 2020 with a priority date of November 15, 2018) discloses training neural networks for vascular vessel assessment using synthetic image data for which ground truth data is known to perform vessel segmentation and estimation of a hemodynamic parameter. 
Bergman et al. (US 6377832 B1, published April 23, 2002) discloses where the input parameters of the neural network may include a flow rate of blood through the blood vessel and a length of the longitudinal axis of a signal void associated with stenosis in an MRI data set. 
Cao et al. (CN 106980899 A, published July 25, 2017) discloses predicting the vascular tree path based on structural features and functional characteristics of the blood vessel as inputs to a recursive neural network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793